We concur with his Honor in the conclusion that although the limitation over to his daughter cannot be supported as a contingent remainder, and would be void, treating the deed of Joseph Rasberry as a common-law conveyance, still under the ut res magisvaleat, etc., the Court will give effect to it as a covenant to standseized to the use of his daughter by way of a conditional limitation. We also concur with him in the conclusion that the clause of the deed "excepting my life estate, also my wife Priscilla's life or widowhood" can only have the effect of saving her right to have dower in case she survived him, in like manner as if the deed had not been made, and that this saving in favor of his wife did not prevent the estate from (416) passing to the son and then to the daughter, subject to the right of dower, which the wife may even now, as against the plaintiffs, have assigned to her in case the plaintiffs recover, as she is still living and there is no statute of limitations to bar dower. *Page 299 
But upon the facts set out in the case agreed we are of opinion that the plaintiffs were not entitled to recover upon appoint not called to the attention of his Honor and not adverted to in the argument before us.
It is this: After making this covenant to stand seized to the use of his son and daughter, the donor made a deed to Moye in trust to secure certain creditors. Under this deed Moye sold to Streeter and Turnage for valuable consideration, who went into immediate possession, the donees not then being in possession or having had possession at any time before so as to affect the trustee or the purchasers with notice. Battle's Rev., ch. 50, sec. 2.
It is settled in this State that a deed in trust to sell property and pay certain creditors is supported by a valuable consideration, and is valid against creditors notwithstanding the statute 13 Elizabeth, for the like reason we hold such a deed is valid against a prior deed of gift as being a subsequent sale to a purchaser for valuable consideration under 27 Elizabeth. If this be not so, the sale by Moye to Streeter and Turnage in 1854 was beyond all room for doubt a sale for valuable consideration, and there is nothing to affect them with notice.
There is error. Judgment reversed, and judgment on the case agreed that the defendant go without day and recover his costs.
PER CURIAM.                                                    Reversed.
(417)